DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by UCHIYAMA et al. (U.S 2020/0286990 A1).
The applied reference has a common assignee and/or at least one inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
    
As to claim 1, UCHIYAMA et al. disclose in Fig. 17 a semiconductor storage device comprising: a first chip (“circuit wafer” 6) including a first substrate (49), a transistor (61), and a first pad (“lower metal pad” 67), the transistor (61) being on the first substrate (49), the first pad (“lower metal pad” 67) being above the transistor (61) (Fig. 17, para. [0062], [0069]-[0070]); and a second chip (“array wafer” 5) including a second pad (“upper metal pad” 71), a memory cell array (“memory cell array” 41), and a second substrate (43), the second pad (“upper metal pad” 71) being on the first pad (67), the memory cell array (41) being above the second pad (71) and including a pluralily of memory cells (see para. [0058]), the second substrate (43) being above the memory cell array (41) (Fig. 17, para. [0058], [0069], [0070], [0083]), the second chip (“array wafer” 5)  being bonded to the first chip (“circuit wafer” 6) (see Fig. 17, para. [0070]),  wherein the first chip (“circuit wafer” 6) and the second chip (“array wafer” 5) includes, when viewed in a first direction (vertical direction) orthogonal to the first substrate (49), a first region (i.e., a peripheral left-hand-side region of the structure in Fig. 17) and a second region (i.e., a middle region of the structure in Fig. 17), the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 17) including the memory cell array (“memory cell array” 41), the second region (i.e., a middle region of the structure in Fig. 17) surrounding an area around the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 17) and including a wall (elements 63-67, 71-74, and 76 create a wall from substrate 49 to substrate 43, Fig. 17) extending from the first substrate (49) to the second substrate (43) (see Fig. 17), and the second substrate (43) includes a first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]) passing through the second substrate (43) in the second region (i.e., a middle region of the structure in Fig. 17) (see Figs. 17, para. [0071]-[0073]). 
As to claim 2, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the first chip (“circuit wafer” 6) and the second chip (“array wafer” 5) further includes a third region {a third region can be a small region having a first “hole” H3, from the left side, between the first region and the second region in Fig. 17} between the first region  (i.e., a peripheral left-hand-side region of the structure in Fig. 17) and the second region (i.e., a middle region of the structure in Fig. 17) when viewed in the first direction (vertical direction), the third region {a third region can be a small region having a first “hole” H3, from the left side, between the first region and the second region in Fig. 17} including an external connection pad (“metal pad” 77) (Fig. 17, para. [0059], [0063]), and the second substrate (43) includes a second opening (a second opening is a first opening/hole H3 from the left side, Fig. 17) passing through the second substrate (43) in the third region  {a third region can be a small region having a first “hole” H3, from the left side, between the first region and the second region in Fig. 17} (Fig. 17).  
As to claim 3, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]) continuously surrounds the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 17) when viewed in the first direction (Fig. 17). 
As to claim 4, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the second substrate (43) includes a plurality of openings (comprising “holes”  H3 & “trench” H4, Fig. 17) each of which passes through the second substrate (43) in the second region (i.e., a middle region of the structure in Fig. 17), the plurality of openings (comprising “holes”  H3 & “trench” H4, Fig. 17) including the first opening (see one of the openings/”holes” as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]), and each of the plurality of openings (comprising “holes”  H3 & “trench” H4, Fig. 17) surrounds the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 17) when viewed in the first direction (see Fig. 17, para. [0071]-[0072]).
As to claim 5, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]) is filled with oxide (“insulating film” 75 is “silicon oxide film”, para. [0072]) (Fig. 17, para. [0072]-[0073]). 
As to claim 6, as applied to claims 1 and 2 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]) is filled with oxide (“insulating film” 75 is “silicon oxide film”, para. [0072]), and the second opening (a second opening is a first opening/hole H3 from the left side, Fig. 17) is filled with the same oxide (“insulating film” 75 is “silicon oxide film”, para. [0072]) as the oxide in the first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]) (Fig. 17, para. [0072]-[0073]).
As to claim 7, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the device further comprising: an oxide layer (“insulating film” 75 is “silicon oxide film”, para. [0072]-[0073]) covering an inner surface of the first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]) (Fig. 17, para. [0072]-[0073]).  
As to claim 8, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the device further comprising: a metal layer (“plug” 76) covering an inner surface of the oxide layer (“insulating film” 75 is “silicon oxide film”, para. [0072]-[0073]) (Fig. 17, para. [0072]-[0073]).
As to claim 9, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the device further comprising: a plurality of walls (elements 63-67, 71-74 and 76 create a plurality of walls from substrate 49 to substrate 43, Fig. 17) each of which extends from the first substrate (49) to the second substrate (43), the plurality of walls (elements 63-67, 71-74 and 76 create a plurality of walls from substrate 49 to substrate 43, Fig. 17) including the wall (elements 63-67, 71-74 and 76 create a wall from substrate 49 to substrate 43, Fig. 17), and the first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]) is provided over a part of one wall (elements 63-67, 71-74 and 76 create a wall from substrate 49 to substrate 43, Fig. 17) included in the plurality of walls (elements 63-67, 71-74 and 76 create a plurality of walls from substrate 49 to substrate 43, Fig. 17) and a part of another wall (elements 63-67, 71-74 and 76 also create another wall from substrate 49 to substrate 43, Fig. 17) included in the plurality of walls (elements 63-67, 71-74 and 76 create a plurality of walls from substrate 49 to substrate 43, Fig. 17) when viewed in the first direction (vertical direction) (see Fig. 17).   
As to claim 10, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein a thickness of the second substrate (43) is smaller than a thickness of the first substrate (49) (Fig. 17).
As to claim 11, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the device further comprising: an insulating layer (“insulating film” 75, para. [0072]) on the second substrate (43), wherein the insulating layer (“insulating film” 75) includes a third opening (see a third opening corresponding to outer-side surfaces of the insulating layer 75) at a position overlapping the first opening (H3, Fig. 17) when viewed in the first direction (vertical direction) (see Fig. 17).
As to claim 12, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the device further comprising: an insulating layer (“insulating film” 75, para. [0072]) on the second substrate (43), wherein the insulating layer (“insulating film” 75, para. [0072]) includes a third opening (see a third opening corresponding to outer-side surfaces of the insulating layer 75), and the third opening (see a third opening corresponding to outer-side surfaces of the insulating layer 75) is, when viewed in the first direction (vertical direction), closer to the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 17) than the first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]) is (see Fig. 17).  
As to claim 13, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the first chip (“circuit wafer” 6) and the second chip (“array wafer” 5) includes a plurality of chip regions (Fig. 17), each of the plurality of chip regions including the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 17) and the second region (i.e., a middle region of the structure in Fig. 17) (Fig. 17, para. [0058], [0062]), and the second substrate (43) includes a fourth region (i.e., a peripheral right-hand-side region of the structure, Fig. 17) between adjacent chip regions included in the plurality of chip regions (Fig. 17), the fourth region (i.e., a peripheral right-hand-side region of the structure/substrate, Fig. 17) including a fourth opening (“trench” H4) (Fig. 17, para. [0071], [0072]).  
 As to claim 14, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the wall (elements 63-67, 71-74 and 76 create a wall from substrate 49 to substrate 43, Fig. 17) includes metal (Fig. 17, para. [0059], [0062], [0063], [0073]).
As to claim 15, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the wall (elements 63-67, 71-74. and 76 create a wall from substrate 49 to substrate 43, Fig. 17) includes a first metal part (comprising elements 63-67) and a second metal part (comprising elements 71-74 and 76), the first metal part (comprising elements 63-67) being included in the first chip (“circuit wafer” 6) (see Fig. 17), the second metal part (comprising elements 71-74 and 76) being included in the second chip (“array wafer” 5) and bonded to the first metal part (comprising elements 63-67) (see Fig. 17).    
As to claim 16, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein at least a part of the first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073])  overlaps the wall (elements 63-67, 71-74 and 76 create a wall from substrate 49 to substrate 43, Fig. 17) when viewed in the first direction (vertical direction) (Fig. 17). 
As to claim 17, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]) is, when viewed in the first direction (vertical direction), closer to the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 17) than the wall (elements 63-67, 71-74 and 76 create a wall from substrate 49 to substrate 43, Fig. 17) is (Fig. 17).   
As to claim 18, as applied to claim 1 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the second substrate (43) includes a plurality of openings (comprising “holes”  H3 & “trench” H4, Fig. 17) each of which passes through the second substrate (43) in the second region (i.e., a middle region of the structure in Fig. 17) (see Fig. 17), the plurality of openings (comprising “holes”  H3 & “trench” H4, Fig. 17) including the first opening (see one of the openings as indicated at “holes” H3, Fig. 17), and the plurality of openings (comprising “holes”  H3 & “trench” H4, Fig. 17) are deposed along an area around the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 17) when viewed in the first direction (vertical direction) (see Fig. 17). 
As to claim 19, UCHIYAMA et al. disclose in Fig. 17 a device and a corresponding method of manufacturing a semiconductor storage device comprising: producing a first chip (“circuit wafer” 6) by forming a transistor (61) and a first pad (“lower metal pad” 67) with respect to a first substrate (49) (Fig. 17, para. [0062], [0069]-[0070]); producing a second chip (“array wafer” 5) by forming a memory cell array (“memory cell array” 41) and a second pad (“upper metal pad” 71) with respect to a second substrate  (43) (Fig. 17, para. [0058], [0069], [0070], [0083]); bonding the first chip (“circuit wafer” 6) and the second chip (“array wafer” 5) such that the first pad (“lower metal pad” 67) and the second pad (“upper metal pad” 71) are bonded to each other (see Fig. 17, para. [0070]); and forming a first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]) and a second opening (a second opening can be a second adjacent “hole” H3, Fig. 17) simultaneously, the first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]) passing through the second substrate (43) in a second region (i.e., a middle region of the structure in Fig. 17) of the second substrate  (43) (Fig. 17, para. [0071]-[0073]), the second opening (a second opening can be a second adjacent “hole” H3, Fig. 17) passing through the second substrate (43) in a third region {a third region can be a small region having a first “hole” H3, from the left side, between the first region and the second region in Fig. 17} of the second substrate (43) (see Figs. 17, para. [0071]-[0073]), wherein the second region (i.e., a middle region of the structure in Fig. 17) is a region which surrounds an area around a first region (i.e., a peripheral left-hand-side region of the structure in Fig. 17) (Fig. 17), the first region  (i.e., a peripheral left-hand-side region of the structure in Fig. 17)  including the memory cell array (“memory cell array” 41) (see Fig. 17, para. [0084]), the second region (i.e., a middle region of the structure in Fig. 17) including a wall (elements 63-67, 71-74, and 76 create a wall from substrate 49 to substrate 43, Fig. 17) extending from the first substrate (49) to the second substrate  (43) (Fig. 17, para. [0062]-[0063]), and wherein the third region {a third region can be a small region having a first “hole” H3, from the left side, between the first region and the second region in Fig. 17} is a region between the first region  (i.e., a peripheral left-hand-side region of the structure in Fig. 17) and the second region (i.e., a middle region of the structure in Fig. 17) (Fig. 17).    
As to claim 20, as applied to claim 19 above, UCHIYAMA et al. disclose in Fig. 17 all claimed limitations including the device further comprising: forming an oxide layer (“insulating film” 75 is “silicon oxide film”, para. [0072]) for covering an inner surface of the first opening (see one of the openings as indicated at “holes” H3, Fig. 17, para. [0071]-[0073]) and an inner surface of the second opening (a second opening can be a second adjacent “hole” H3, Fig. 17) (Fig. 17, para. [0072]-[0073]).  

Response to Arguments
Applicant’s arguments, see “REMARKS”, filed on 06/17/2022, including the submission of English translation of certified copy of priority document (Japanese Application No. 2020-150045) has been considered and acknowledged.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of UCHIYAMA et al. (U.S 2020/0286990 A1).
 
		                            Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 27, 2022